United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2168
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Tonya A. Topel

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: March 18, 2019
                               Filed: March 21, 2019
                                   [Unpublished]
                                   ____________

Before GRUENDER, SHEPHERD, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

       Tonya Topel pleaded guilty to wire fraud, 18 U.S.C. § 1343, and aggravated
identity theft, id. § 1028A(a)(1). As part of her plea agreement, she waived her right
to appeal unless, as relevant here, her sentence exceeded the statutory maximum.
The district court 1 imposed a total prison sentence of 96 months, which included 72
months for the wire-fraud count and a mandatory 24 months for the identity-theft
count. Neither sentence exceeded the statutory maximum. See id. §§ 1028A(a)(1),
(b), 1343. In an Anders brief, Topel’s counsel raises the application of an unlawful-
use-of-identification enhancement as a potential issue on appeal and requests
permission to withdraw. See U.S.S.G. § 2B1.1(b)(11)(C)(i) (providing an
enhancement for “the unauthorized transfer or use of any means of identification
unlawfully to produce or obtain any other means of identification”); see also
generally Anders v. California, 386 U.S. 738 (1967).

       We review the validity and applicability of an appeal waiver de novo. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010). Upon careful review, we
conclude that the appeal waiver is enforceable and that it is applicable to the issue
raised on appeal. See United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003)
(en banc) (explaining that an appeal waiver will be enforced if the appeal falls within
the scope of the waiver, the defendant knowingly and voluntarily entered into the
plea agreement and the waiver, and enforcing the waiver would not result in a
miscarriage of justice). We have also independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), and conclude that there are no non-frivolous
issues for appeal falling outside the scope of the appeal waiver. Accordingly, we
dismiss this appeal and grant counsel permission to withdraw.
                        ______________________________




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
                                      -2-